Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 02/09/2022 havingclaims 1-18 pending and presented for examination.
Priority
2.  	Application filed on 12/22/2021 is a has CON of 16/264,314 01/31/2019 PAT 11223995 16/264,314 has PRO 62/736,687 09/26/2018 are acknowledged.
Drawings
3.  	The drawings were received on 12/22/2021 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 02/09/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 12/22/2021 is accepted by the examiner.
Double Patenting
            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); /n re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
           A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
           Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
           Claims 1,8, 15 are rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claims 1, 19 of US 11223995 B2 (Hereinafter “Harel”). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature of patent No US 11223995 B1.
 	As per claim 1, a method for selectively routing a primary cell component carrier and a secondary cell component carrier in a wireless communications system, comprising: receiving the primary cell component carrier; receiving the secondary cell component carrier; routing the primary cell component carrier to each of the plurality of remote units; routing the secondary cell component carrier to a first remote unit and not to a second remote unit of the plurality of remote units based on at least one of a
transmission power demand or a signal quality associated with the plurality of
remote units; monitoring wireless capacity demand associated with the plurality of signal outputs; monitoring the signal quality associated with the plurality of signal outputs based on a signal to noise ratio; determining the subset of the plurality of signal outputs for routing the secondary cell component carrier based on the subset of the plurality of signal outputs being associated with a respective wireless capacity demand; and
monitoring a signal to noise ratio (SNR) measurement associated with each of the
plurality of remote units, wherein the signal quality is based on the signal to
noise ratio (claim 19. A method for selectively routing a primary cell component carrier and a secondary cell component carrier from one or more signal source circuits to a plurality of remote units in a wireless communications system, comprising: receiving the primary cell component carrier; receiving the secondary cell component carrier; routing the primary cell component carrier to each of the plurality of remote units; and routing the secondary cell component carrier to a first remote unit and not to a second remote unit of the plurality of remote units based on at least one of a transmission power demand or a signal quality associated with the plurality of remote units; monitoring wireless capacity demand associated with the plurality of signal outputs; and monitoring the signal quality associated with the plurality of signal outputs based on a signal to noise ratio (SNR) measurement; and determining the subset of the plurality of signal outputs for routing the secondary cell component carrier based on the subset of the plurality of signal outputs being associated with a respective wireless capacity demand which exceeds a capacity demand threshold).
 	As per claim 6, a wireless communications system, comprising: a signal router circuit, comprising: a plurality of signal source inputs each configured to receive a component carrier among a plurality of component carriers, the plurality of component carriers comprising a primary cell component carrier and a secondary cell component carrier; a plurality of signal outputs each configured to couple to a remote unit among a
plurality of remote units, the plurality of remote units each coupled to a corresponding signal output of the plurality of signal outputs by an optical fiber communications link; and a routing control input configured to receive a routing control signal indicating
a routing configuration for routing the primary cell component carrier and the secondary cell component carrier; a controller circuit comprising a routing control output coupled to the routing control input, the controller circuit configured to communicate the routing control signal indicating the routing configuration for: routing the primary cell component carrier to the plurality of signal outputs; and routing the secondary cell component carrier to a subset of the plurality of signal outputs based on at least one of a transmission power demand or a signal quality associated with the plurality of signal outputs; and a monitoring circuit communicatively coupled to the controller circuit and configured to: monitor wireless capacity demand associated with the plurality of signal
outputs; and monitor the signal quality associated with the plurality of signal outputs based on a signal to noise ratio (SNR) measurement, wherein the routing configuration is further based on the wireless capacity demand associated with the plurality of signal outputs, and the controller circuit determines the subset of the plurality of signal outputs for routing the secondary cell component carrier based on the subset of the plurality of
signal outputs being associated with a respective wireless capacity demand (claim 1, a wireless communications system, comprising: a signal router circuit, comprising: a plurality of signal source inputs each configured to receive a component carrier among a plurality of component carriers, the plurality of component carriers comprising a primary cell component carrier and a secondary cell component carrier; a plurality of signal outputs each configured to couple to a remote unit among a plurality of remote units; and a routing control input configured to receive a routing control signal indicating a routing configuration for routing the primary cell component carrier and the secondary cell component carrier to the plurality of signal outputs; a controller circuit comprising a routing control output coupled to the routing control input, the controller circuit configured to communicate the routing control signal indicating the routing configuration for: routing the primary cell component carrier to each of the plurality of signal outputs; and routing the secondary cell component carrier to a subset of the plurality of signal outputs based on at least one of a transmission power demand or a signal quality associated with the plurality of signal outputs; and a monitoring circuit communicatively coupled to the controller circuit and configured to: monitor wireless capacity demand associated with the plurality of signal outputs; and monitor the signal quality associated with the plurality of signal outputs based on a signal to noise ratio (SNR) measurement; wherein the routing configuration is further based on the wireless capacity demand associated with the plurality of signal outputs; and wherein the controller circuit determines the subset of the plurality of signal outputs for routing the secondary cell component carrier based on the subset of the plurality of signal outputs being associated with a respective wireless capacity demand which exceeds a capacity demand threshold).
 	As per claim 12. A wireless communications system, comprising: a signal router circuit, comprising: a plurality of signal source inputs configured to receive a component carrier among a plurality of component carriers, the plurality of component carriers comprising at least one of a primary cell component carrier and a secondary cell component carrier; a plurality of signal outputs configured to couple to a remote unit among a plurality of remote units, the plurality of remote units each coupled to a corresponding signal output of the plurality of signal outputs by an optical fiber communications link; and a routing control input configured to receive a routing control signal indicating a routing configuration for routing the primary cell component carrier and the secondary cell component carrier to the plurality of signal outputs; a controller circuit comprising a routing control output, the controller circuit configured to communicate the routing control signal indicating the routing configuration for: routing the primary cell component carrier to each of the plurality of signal outputs; and routing the secondary cell component carrier to a subset of the plurality of signal outputs based on at least one of a transmission power demand or a signal quality associated with the plurality of signal outputs; and a monitoring circuit coupled to the controller circuit and configured to: monitor wireless capacity demand associated with the plurality of signal outputs; and monitor the signal quality associated with the plurality of signal outputs based on a signal to noise ratio (SNR), wherein the routing configuration is further based on the wireless capacity demand, and the controller circuit determines the subset of the plurality of signal outputs for routing the secondary cell component carrier based on the subset of the plurality of signal outputs being associated with a respective wireless capacity demand, and determines a respective transmission power demand for each of the plurality of signal outputs based on a respective signal quality associated with the respective signal output (claim (claim 1, a wireless communications system, comprising: a signal router circuit, comprising: a plurality of signal source inputs each configured to receive a component carrier among a plurality of component carriers, the plurality of component carriers comprising a primary cell component carrier and a secondary cell component carrier; a plurality of signal outputs each configured to couple to a remote unit among a plurality of remote units; and a routing control input configured to receive a routing control signal indicating a routing configuration for routing the primary cell component carrier and the secondary cell component carrier to the plurality of signal outputs; a controller circuit comprising a routing control output coupled to the routing control input, the controller circuit configured to communicate the routing control signal indicating the routing configuration for: routing the primary cell component carrier to each of the plurality of signal outputs; and routing the secondary cell component carrier to a subset of the plurality of signal outputs based on at least one of a transmission power demand or a signal quality associated with the plurality of signal outputs; and a monitoring circuit communicatively coupled to the controller circuit and configured to: monitor wireless capacity demand associated with the plurality of signal outputs; and monitor the signal quality associated with the plurality of signal outputs based on a signal to noise ratio (SNR) measurement; wherein the routing configuration is further based on the wireless capacity demand associated with the plurality of signal outputs; and wherein the controller circuit determines the subset of the plurality of signal outputs for routing the secondary cell component carrier based on the subset of the plurality of signal outputs being associated with a respective wireless capacity demand which exceeds a capacity demand threshold).
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US US 20130142113 A1; US Patent Publication US 20170289827 A1,   US Patent Publication US 20160249365 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467